DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 5-13 and 16-21 are allowed in view of the prior art of record.

Response to Amendment 
   This office action is responsive to amendment filed on 03/22/2022. The Examiner has acknowledged the amendments to Claims 1-2, 5-13 and 16-20. Claims 3-4 and 14-15 have been canceled. New claim 21 has been added. 

Response to Arguments
Applicant's argument, filed on March 22nd , 2022  with respect to claims 1-2, 5-13 and 16-20 have been fully considered and are persuasive. Therefore, the rejection of claims 1-2, 5-13 and 16-20 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singular or in combination teaches or suggests, wherein the subscription request message includes a start time, an end time and a notification interval for a periodic notification; generating a subscription resource defining that the periodic notification is requested for the specific resource; and transmitting a notification message to the M2M entity based on the periodic notification according to the subscription request message, wherein the notification message is periodically transmitted irrespective of whether the specific resource changes, and wherein the notification message is transmitted periodically at a time interval indicated by the notification interval, during period between the start time and the end time without any event related the specific resource. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/07/2022
/ELIZABETH KASSA/Examiner, Art Unit 2457
  
/YVES DALENCOURT/Primary Examiner, Art Unit 2457